Exhibit Financial Contact Debra DiMaria Chief Financial Officer +1 (516) 535-3681 debra.dimaria@proginet.com Media Contact John F. Lynch Director of Communications +1 (516) 535-3651 john.lynch@proginet.com Proginet Announces Preliminary Third-Quarter 2009 Financial Results Garden City, N.Y.—May 13, 2009—Proginet Corporation [OTCBB: PRGF], a world leader in multi-platform file transfer solutions, today announced preliminary financial results for the third quarter of fiscal 2009, which ended April 30, 2009. Total revenues for the quarter are estimated to be $1.8 million, compared to total revenues of $1.9 million in the equivalent period of fiscal 2008. The Company expects operating expenses for the quarter to be approximately $2.1 million, a reduction of almost $400,000 compared to the fiscal 2009 second quarter, and a reduction of approximately $800,000 compared to the fiscal 2009 first quarter. “Revenues have not been at the level we had hoped for,” stated Sandy Weil, Proginet’s President and CEO. “The team has been working hard to close some key opportunities we are engaged in. Unfortunately, we were unable to make this happen by quarter-end. The economy is clearly impacting how companies are spending money and we’re seeing a direct effect on the Company’s results. We have continued with our plan to optimize the Company and reduce expenses.
